FIRST AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this
"Amendment:"), is made to be effective as of the _ day of January, 2017, by
ADRIATIC VENTURES, LLC, a Delaware limited liability company, or its assigns
("Lender"), and AINA LE'A, INC., a Delaware corporation (the "Company").

 

WHEREAS, on June 29, 2016, the Company executed and delivered to Lender a
certain Promissory Note (the “Note") evidencing a loan from Lender to Borrower
in the original principal amount of up to Four Hundred Thousand and No/100
Dollars ($400,000.00);

 

WHEREAS, on December 15, 2016, the Company and Lender amended and restated the
Note to, among other things, evidence that Lender advanced to the Company One
Hundred Sixty Three Thousand and Five Hundred Dollars ($163,500.00) (the
"Borrowing"), and to provide that the Borrowing is the maximum amount Lender may
advance to the Company; and

 

WHEREAS, the Company and Lender desire to amend the Note in order to extend the
Maturity Date of the Note, as set forth hereinbelow.

 

NOW, THEREFORE, FOR VALUABLE CONSIDERATION, receipt of which is hereby
acknowledged, the Company and Lender agree as follows:

 

1.            Unless otherwise set forth herein, all defined terms used in this
Amendment shall have the meanings given to such terms in the Note.

 

2.            The definition of the defined term "Maturity Date" in Section 1.3
of the Note is hereby deleted in its entirety and replaced with the following:

 

"Maturity Date:" means the earlier of (i) March 1, 2017 or (ii) the date of the
closing of a firmly underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, covering
the offer and sale of Common Stock for the account of the Company."

 

3.            Concurrently with the execution of this Amendment, the Company
agrees to pay to Lender a fee equal to three percent (3%) of the Prior Advance
(the "Extension Eee"). The Extension Fee shall be funded by Lender under the
Note and shall automatically constitute principal outstanding thereunder and
cause a corresponding increase in the Principal Amount.

 

4.The Company hereby acknowledges and agrees for the benefit of Lender that:

 

(i)                 The Note is hereby ratified and reaffirmed and, except as
expressly amended hereby, remains in full force and effect; and

 

(ii)              The Note (as amended hereby) constitutes a valid and legally
binding obligation of the Company and is enforceable against the Company in
accordance with its terms.

 

 

 

5.            This Amendment may be executed in any number of counterparts, each
of which when taken together shall comprise a single instrument.

 

6.This Amendment shall be governed by the laws of the State of Hawaii.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

LENDER:

 

ADRIATIC VENTURES, LLC

 

 

By:

Steven T. Anapoell

Manager

 

 

 

COMPANY:

 

AINA LE'A, INC.

 

 

By: /s/ Robert Wessels

Robert Wessels

President and Chief Executive Officer

 

 